Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
Applicant Request for Continuation Examination on 1/7/2021.  
Amended Claims 1, 5, 9. Cancelled 2. Added 13, 14. 

Claims 1, 3-14 are now pending in this application and have been rejected below. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered. 




	
Response to Amendment
Applicant's amendments to Claims 1, 5, 9 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. However, Applicant’s amendments necessitated new grounds of rejection. 

Applicant's amendments to Claims 1, 5, 9 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to Claims 1, 5, 9 are not sufficient to overcome the prior art rejections set forth in the previous action.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…"generating recommended operational uses of the aircraft based on the validated observation data . .. such that piloting parameters are optimized during operation of the aircraft by the pilots." Such a feature represents a meaningful application of the alleged abstract ideas because it allows pilots to realize the benefit of validated observation data-that is, with recommended operational uses available to pilots, use of the aircraft can be improved...While the recommended operational uses may be followed by pilot behaviour, the generation of those uses is not itself the pilot behaviour or organization thereof. That is, the claims do not recite a step of a pilot personally optimizing an aircraft; rather, they relate to generating the recognized operational uses such that the improved operation of the aircraft can be realized. In other words, because a human may take action based on the claim step does not mean that the claims are actually directed to that action. By way of analogy, claims to a car or a car's operation are not directed to organizing human activity simply because a human may drive the car. For at least these reasons, the feature is not a recitation of an abstract idea....” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding,  …to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft...to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, to assign a quality value to the observation data based on the application of the predetermined learning models, to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold, to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, and to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model, to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots...., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind and using pen and paper to, to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft...to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, to assign a quality value to the observation data based on the application of the predetermined learning models, to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold, to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, and to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model, to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots...; therefore, the claims are directed to a mental process. 

Further,…to optimise operations of an aircraft…generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots..., under the broadest reasonable interpretation, is managing human pilot behavior during the flight by recommending potential actions and decisions for the human pilot, therefore managing human behavior. Thus, the claims are directed to certain methods of organizing human activity. 

to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, to assign a quality value to the observation data based on the application of the predetermined learning models, to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold, to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, and to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model, to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots...., is applying  predetermined learning models to generate optimized results, therefore, the claims are directed to mathematical concepts.  


Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Applicant submits, “...Regarding the practical application, the action alleged that the feature is post solution activity as a data output step. But no analysis accompanies this conclusion....As to the second factor, as already noted, the feature is significant and meaningful because it allows for the optimization of the piloting parameters and thus realization of the improvement in the functioning of the aircraft. Indeed, as the claims are directed to flight evaluation and aircraft operation optimization, the realization of optimized parameters is core to the purpose of the claims... collected and analysed data may simply be stored for later review, training, and/or upgrading of an aircraft. Alternatively, the recommended operational uses may be automatically implemented without a pilot's final determination. In view of this, the claimed generation of recommended operational uses is not a necessary conclusion to the other recited claim elements. Considering the above, the above-noted feature does not amount to post solution activity and instead is a meaningful limitation that incorporates the alleged abstract ideas into a practical application... ” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: system, an acquisition circuit configured, a processing circuit configured
Claim 8, 10: database

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the, to collect, to generate, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to collect…. data output – to generate…, performed by generally linked computing elements. 

The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human gathering flight data, human comparing flight data), 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 











 




Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds rejection necessitated by Applicant’s amendments.


















Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-14  are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1, 9 recites “…to assign a quality value to the observation data”, “...the corresponding quality value assigned by the learning model...” “to calculate the quality value of the observation data ”, it is unclear if the “quality value” is “assigned” or “calculated”. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.


Claims 3-8, 10-14 depend on claim 1, 9 and do not cure the aforementioned deficiencies of claim 1, 9, and thus, claims 3-8, 10-14 are rejected for the reasons set forth above regarding claim 1, 9 as a result.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 9) recite, “Flight data evaluation ... to optimise operations of an aircraft, comprising: 
... to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft; and 
...: 
to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, 
to assign a quality value to the observation data based on the application of the predetermined learning models, 
to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold, 
to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, and 
to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model, 
to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and 
to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots.“ 

Analyzing under Step 2A, Prong 1:
The limitations regarding,  …to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft...to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, to assign a quality value to the observation data based on the application of the predetermined learning models, to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold, to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, and to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model, to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots...., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind and using pen and paper to, to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft...to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, to assign a quality value to the observation data based on the application of the predetermined learning models, to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold, to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, and to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model, to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots...; therefore, the claims are directed to a mental process. 

Further,…to optimise operations of an aircraft…generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots..., under the broadest reasonable interpretation, is managing human pilot behavior during the flight by recommending potential actions and decisions for the human pilot, therefore managing human behavior. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, to assign a quality value to the observation data based on the application of the predetermined learning models, to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold, to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, and to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model, to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots...., is applying  predetermined mathematical concepts.  


Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: system, an acquisition circuit configured, a processing circuit configured
Claim 8, 10: database

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the, to collect, to generate, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to collect…. data output – to generate…, performed by generally linked computing elements. 


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure: a computer system 9 including acquisition circuits 3 and processing circuits 5 and storage units 11 and the normal input peripherals 13 and output peripherals 15. It will be noted that the storage units may comprise computer programs including code instructions adapted to use the data evaluation method according to the invention. These computer programs may be executed by the processing circuit 5 in relation with the storage units 11 and the acquisition circuit 3…an aircraft 17 sends information about its operation, for example using a message system known as ACARS (Aircraft Communication Addressing and Reporting System) or any other communication means for sending information…the processing circuit 5 displays…on a screen…collects parameters or observation data related to the mission and records these parameters or data on onboard storage means.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 3-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20150324501A1 to Desell et al., (hereinafter referred to as “Desell”) in view of FR Patent Publication to FR2957170A1 to Lacaille et al., (hereinafter referred to as “Lacaille”) 

As per Claim 1, Desell teaches: (Currently amended) Flight data evaluation system to optimise operations of an aircraft, comprising: ([0030])
an acquisition circuit configured to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft; and (in at least [0012]  “flight data” may include, but is not limited to, data acquired from flights of manned and unmanned aircraft, telemetry data, and aircraft maintenance data. [0014] Onboard flight data also includes certain mechanical status information, such as fuel flow, exhaust gas temperature, oil pressure, etc. This data, if analyzed properly, may give indications of mechanical statuses such as current engine compression ratios and impending irregularities and failures such as engine failures, electrical system abnormalities, and valve malfunctions. A system capable of analyzing this data may give an early-warning and risk-free (without taking flight) notice to aircraft operators that a mechanical problem is likely to occur in the near future. The operator could then address the problem prior to the aircraft taking flight and prevent a mechanical anomaly from occurring. [0016] This data may hold key information regarding the aircraft's operations during various phases of flight, and may be used to identify unsafe practices and violations of standard operating procedures. One approach used to collect and analyze such data includes Flight Data Monitoring (FDM) or Flight Operations Quality Assurance (FOQA). FDM/FOQA is a methodology for collecting and analyzing flight data to proactively identify anomalies and mitigate risks associated with unsafe practices. The FDM/FOQA process includes four main steps: [0017] 1. Record: acquisition of data from the aircraft, [0030])
a processing circuit configured
to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, (in at least [0034][0070]-[0075]  using a quadratic least squares model applied to a matrix of time-series flight parameter data for a flight, a mathematical signature for each flight parameter of each flight in a set of data including a plurality of sensor readings corresponding to time-series flight parameters of a plurality of flights; aggregate the derived mathematical signatures into a dataset; measure a similarity between each pair of flights within the plurality of flights by calculating a distance metric between the mathematical signatures of each pair of flights within the dataset; combine the measured similarities with the dataset; apply a machine-learning algorithm to the dataset; and identify, without predefined thresholds, clusters of outliers within the dataset by using a unified distance matrix...apply a machine-learning algorithm to the dataset; and identify, without predefined thresholds, clusters of outliers within the dataset by using a unified distance matrix....distance metric being a Gaussian metric. )
to assign a quality value to the observation data based on the application of the predetermined learning models, (in at least [0028] After training completes, the SOM is able to classify new data using the tuned lattice and the knowledge acquired in the learning phase. [0049] FIG. 3A depicts an example of a graphical, two-dimensional display 300 of clusters of three-dimensional flight data after being analyzed by self-organizing maps, in accordance with some embodiments. The display 300 may be created by using a U-Matrix (unified distance matrix) on the values of the nodes of the self-organizing map, thereby clustering the nodes based on their distance to each other. )
to compare the quality value of observation data related to an aircraft indicator of interest with a predetermined threshold,  (in at least [0029] An outlier, or an atypical flight, may indicate the presence of an error or may be a precursor for an accident. Detecting outliers may assist in predicting the conditions, under which an accident may occur. Current technologies for flight aviation safety/data mining use fixed exceedances, where an error is flagged only if a certain value exceeds a set error threshold. [0049] The display 300 may be created by using a U-Matrix (unified distance matrix) on the values of the nodes of the self-organizing map, thereby clustering the nodes based on their distance to each other. In the example display 300, two clusters (302 and 304) of outliers were identified.)
to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, (in at least [0029] An outlier, or an atypical flight, may indicate the presence of an error or may be a precursor for an accident. Detecting outliers may assist in predicting the conditions, under which an accident may occur. Current technologies for flight aviation safety/data mining use fixed exceedances, where an error is flagged only if a certain value exceeds a set error threshold. [0035] After the machine-learning algorithm 110 has been applied to the dataset, clusters may be identified by using a Unified Distance Matrix (U-Matrix.) The U-Matrix may allow high-dimensional data to be viewed as a two-dimensional image. The two-dimensional image may show outliers and errors that were classified by the machine-learning algorithm 110. A human viewing the two-dimensional image may verify or flag as incorrect each classification. )
to calculate a residue between the value of the observation data ... corresponding quality value assigned by the learning model, (in at least [0039] A mathematical signature may then be derived 208 for each feature of each flight. The time-series data for each feature (i.e. parameter) of a flight may be arranged in a matrix. [0040] Solving for the coefficients a, b, c, and ε provides the average value (magnitude), velocity (rate of change), acceleration, and noise for each respective feature (parameter). The coefficient data may then be summarized by calculating the mean, standard deviation, maximum, and minimum values for each coefficient of each parameter.) [0041] The signatures may then be used as input to a machine-learning algorithm 210, such as a SOM. The objective of the machine-learning algorithm 210 is to explore the unlabeled data to discover natural groupings based on a distance metric. The distance metric may measure similarity between flights based on proximity to each other., [0048] After the machine-learning algorithm 210 has been applied to the dataset, clusters may be identified 212 by using a Unified Distance Matrix (U-Matrix.))
to calculate the quality value of the observation data by comparing ... residue with an error value allowed by the corresponding learning model, and (in at least [0048] After the machine-learning algorithm 210 has been applied to the dataset, clusters may be identified 212 by using a Unified Distance Matrix (U-Matrix.) The U-Matrix may allow the clusters to be displayed 214 as a two-dimensional image. The two-dimensional image may show outliers and errors that were classified by the machine-learning algorithm 210.) 
to generate recommended operational uses of the aircraft based on the validated observation data, the recommended operational uses being presentable to pilots of the aircraft such that piloting parameters are optimized during operation of the aircraft by the pilots. (in at least [0063] used to identify potentially hazardous conditions during flight. Upon identification of a potentially hazardous condition, actions may be taken to attempt to prevent or mitigate the hazard. For example, if control servo analysis detects a poor flight control situation, a pilot could be alerted; the pilot could then attempt to prevent a stall or spin, and could return to recovery sight if an engine failure was predicted to be imminent.)  

Although implied, Desell do not expressly disclose the following features, which however are taught by Lacaille:
to calculate a residue between the value of the observation data and the corresponding quality value assigned by the learning model (in at least [pg 4 para2] discloses structural quality indicator corresponds to an AQV adequacy indicator defining the measurement of a distance between the input of said module and a calibration input defined during learning of said module
to calculate the quality value of the observation data by comparing said residue with an error value allowed by the corresponding learning model, and (in at least [pg14 para2] this variance estimation function is the intrinsic quality indicator 15i which also corresponds to the module transfer function. 16 According to another example, the structural quality indicator 15i can correspond to an adequacy quality value indicator (AQV) defining the measurement of a distance between the input IN of the module 13i and a calibration input defined during learning module 13i. In this case, the AQV adequacy indicator translates the imprecision of the input data into an imprecision on the output data. Here, as a first approximation, the transfer function is equal to the adequacy indicator AQV (that is, PQV = AQV x DQV). This AQV adequacy indicator measures the agreement between the current input data IN and the input data observed during the calibration of the module 13i and thus gives an indication of its level of obsolescence. [pg15 para1] if the IN inputs of a module 13i no longer resemble the observations used during its calibration, the module 13i needs to be reworked. Note that the AQV can be calculated for all types of modules. The AQV adequacy indicator is the adequacy of an input data. Thus, in a practical way, it suffices to record the data which are used for the calibration of the module 13i so that one can then measure its adequacy, by comparing this calibration data with new data which arrive during the execution of the module. 13i. In other words, the distance between the new inputs and the usual calibration inputs is measured. One can use for example, a distribution distance of type Kullback-Lieber. 17 The AQV adequacy indicator can also be calculated as an adjustment of the last observations. We can use the p-level of a statistical comparison distribution test with or without hypotheses of the Ansari-Bradely, Kolmogorov-Smirnov, Wicoxon, or other type.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Desell by, …to analyze the behavior of the engine during the ignition process, another to analyze the gas trajectory, yet another to detect clogging of the filters, and another to analyze the consumption of oil…to build a specific model for the monitored equipment and to manage test and validation data corresponding to this engine equipment. Thus, for each piece of equipment, it is necessary to deploy a lot of resources and time to model, develop, and validate the corresponding monitoring system...to provide a tool for designing a system for monitoring aircraft engine equipment making it possible to define a modifying environment which is independent of the application context while allowing reliable validation in a manner simple and a reuse of elements intended for different tasks...monitoring at least one piece of equipment of an aircraft engine, said monitoring system being configured to receive measurements specific to said piece of equipment and for deliver a result diagnosing the state of said equipment...to receive via its interface input, an input and a DQV input quality value associated with said input, and to deliver on its interface, an output corresponding to a severity and a PQV output quality value associated with said output, - means for assigning a quality value to said specific measurements which correspond to the input associated with said at least one input module , - means for calculating for each of said modules, the output quality value PQV 4 of said module according to a transfer function associating an imprecision of the output in response to an imprecision of the input using at least one indicator of intrinsic quality said module, and - means for evaluating a qualification of the monitoring system as a function of a quality value of said result which corresponds to the quality value of the PQV output associated with said at least one output module....to validate the structure of generic modules independent of the application context and collaborating with each other to define a monitoring system specific to a particular piece of engine equipment....., as taught by Lacaille, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Desell with the motivation of, …verify the proper functioning of the various pieces of aircraft engine equipment....improve the safety and reliability of aircraft engines. In particular, they make it possible to avoid or limit the in-flight shutdown (IFSD), to reduce flight delays or cancellations (D&C delays and cancellations), and more particularly, facilitate engine maintenance by anticipating failures and identifying faulty or faulty components....increases the accuracy of the internal quality of each module and therefore increases the reliability of the structural validation of the monitoring system...possible to fully validate the monitoring system and gives an indication of the efficiency and level of maturation of the system...., as recited in Lacaille.


As per Claim 3, Desell teaches:  (Previously presented) System according to claim 1, 
wherein observation data with a quality value ... the predetermined threshold is either weighted, or corrected, or discarded. (in at least [0038] The data may be cleansed 206 to remove features (parameters) that do not contribute to the analysis process, as well as null/empty features. [0048] The two-dimensional image may show outliers and errors that were classified by the machine-learning algorithm 210. A human viewing the two-dimensional image 214 may verify or flag as incorrect each classification. Information about which of the outliers the machine-learning algorithm 210 improperly classified as outliers or errors can then be fed back into the machine-learning algorithm 210 to improve the accuracy of the machine-learning algorithm 210 in a more supervised manner.)  

Although implied, Desell do not expressly disclose the following features, which however are taught by Lacaille:
wherein observation data with a quality value less than the predetermined threshold is either weighted, or corrected, or discarded. (in at least [pg15 para 2-pg16 para1] discloses if the IN inputs of a module 13i no longer resemble the observations used during its calibration, the module 13i needs to be reworked. Note that the AQV can be calculated for all types of modules. The AQV adequacy indicator is the adequacy of an input data. Thus, in a practical way, it suffices to record the data which are used for the calibration of the module 13i so that one can then measure its adequacy, by comparing this calibration data with new data which arrive during the execution of the module. 13i. In other words, the distance between the new inputs and the usual calibration inputs is measured. One can use for example, a distribution distance of type Kullback-Lieber. 17 The AQV adequacy indicator can also be calculated as an adjustment of the last observations. We can use the p-level of a statistical comparison distribution test with or without hypotheses of the Ansari-Bradely, Kolmogorov-Smirnov, Wicoxon, or other type…AQV can be defined as the probability that the current distribution of inputs corresponds to the distribution of observations used for calibration. Then, after the calibration, the adequacy is equal to one (AQV = 1). However, when the measurement context changes, the AQV naturally tends towards zero. We can either warn the user or update the module 13i automatically.)  

The reason and rationale to combine Desell and Lacaille is the same as recited above.  


As per Claim 8, Desell teaches: (Previously presented) System according to claim 1, where the system further comprises 
an operations database configured to store the observation data ....  (in at least [0030] a database 102 stores GA flight data. The analysis may begin by querying the database 102 by aircraft fleet; the query result may return time series data for each flight. Due to the nature of aircraft data, where parameters may be recorded at different time intervals, the query result may be a high dimensional vector of features for each flight. [0031] the data may need to be transformed into a representation that facilitates ease of analysis [0033] A mathematical signature 106 may then be derived for each feature of each flight. The resulting signatures 106 for all flights may be stored 108 in an XML file, in a database, in a flat-file, or other means of storing data.)

Although implied, Desell do not expressly disclose the following features, which however are taught by Lacaille:
an operations database configured to store the observation data enriched with the quality values (in at least [pg 10 para 2] discloses The design tool comprises the information processing means 9 comprising the means that are usually found in a computer: a central unit 9a, storage means 9b, input peripherals 9c and peripheral devices. 9d outlets. The processing means 9 are used to construct the monitoring system 11 according to an assembly of different components or elements that will be called "modules" 13a-13x dedicated to particular tasks of the monitoring system 11. In fact, the storage means 9b comprise a plurality of modules 13a-13x which can be accessed for example from an interactive graphical representation and where each module indicates the specific tasks or executable functions that it uses. [pg14 para1] discloses The intrinsic quality indicator 15i corresponds to a measurement of the sensitivity of the module. For example, in order to measure generically, the structural quality of each module 13i, the structural quality indicator 15i may correspond to an indicator of variance estimation of the imprecision of the output generated in response to an input noisy during learning module 13i. In practice, during the validation phase, it is possible to noise the vicinity of an entry point IN (for example, by mixing data while respecting the distribution of the laws of the entries). In response, the output OUT of the module 13i presents a variation compared to the usual output, which makes it possible to calculate the variance of this result indicating the variability of the information of the output. Thus, for each point in a learning database, we can calculate a corresponding variance and make an estimate (for example, according to a regression model) of the variance. [pg18 para 2] discloses the processing means 9 are configured to weight the output quality value of each of the modules and to determine an overall structural quality score as a function of these weighted values. This allows information to be sent back to the monitoring system 11, taking into account a quality score for each of the modules of the chain 13 according to its importance. [pg19 para 2] discloses one or more data quality indicators 17 are applied to the result of the monitoring system 11 to verify the detection of faults. This gives a result score in parallel with the structural score which makes it possible to validate the monitoring system 11 on a specific data set, on specific equipment 5 of the aircraft engine 7, and in a specific context.)
The reason and rationale to combine Desell and Lacaille is the same as recited above.  


As per Claim 13, Desell teaches: (New) System according to claim 1, 
wherein the predetermined learning models are Gaussian models constructed as a function of the different flight phases.  (in at least [0034][0070]-[0075]  using a quadratic least squares model applied to a matrix of time-series flight parameter data for a flight, a mathematical signature for each flight parameter of each flight in a set of data including a plurality of sensor readings corresponding to time-series flight parameters of a plurality of flights; aggregate the derived mathematical signatures into a dataset; measure a similarity between each pair of flights within the plurality of flights by calculating a distance metric between the mathematical signatures of each pair of flights within the dataset; combine the measured similarities with the dataset; apply a machine-learning algorithm to the dataset; and identify, without predefined thresholds, clusters of outliers within the dataset by using a unified distance matrix...apply a machine-learning algorithm to the dataset; and identify, without predefined thresholds, clusters of outliers within the dataset by using a unified distance matrix....distance metric being a Gaussian metric. )


As per Claim 9, 10, 14 for a method (see at least Desell [0036]), respectively, substantially recite the subject matter of Claim 1, 8, 13 and are rejected based on the same reasoning and rationale.



Claims 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20150324501A1 to Desell et al., (hereinafter referred to as “Desell”) in view of FR Patent Publication to FR2957170A1 to Lacaille et al., (hereinafter referred to as “Lacaille”) in view of US Patent Publication to US20180239364A1 to Meulle et al., (hereinafter referred to as “Meulle”) 


As per Claim 5, Desell teaches: (Currently amended) System according to claim 1, 
wherein the observation data comprises temperature measurements at aircraft engine ..., and the processing circuit is further configured to optimise aircraft operations by ... for a fleet of aircraft. (in at least [0014] This data, if analyzed properly, may give indications of mechanical statuses such as current engine compression ratios and impending irregularities and failures such as engine failures, electrical system abnormalities, and valve malfunctions. [0030] The analysis may begin by querying the database 102 by aircraft fleet; the query result may return time series data for each flight. Due to the nature of aircraft data, where parameters may be recorded at different time intervals, the query result may be a high dimensional vector of features for each flight. [0063] identification of a potentially hazardous condition, actions may be taken to attempt to prevent or mitigate the hazard. For example, if control servo analysis detects a poor flight control situation, a pilot could be alerted; the pilot could then attempt to prevent a stall or spin, and could return to recovery sight if an engine failure was predicted to be imminent.)


Although implied, Desell do not expressly disclose the following features, which however are taught by Lacaille:
wherein the observation data comprises temperature measurements at aircraft engine … during phases in which said engines are stopped, and the processing circuit is further configured to optimise aircraft operations by determining a distribution of engine … temperatures for a fleet of aircraft.   . (in at least [pg27 para 1-2] discloses The monitoring system 11 of FIG. 5 can be used for example, to analyze the behavior of the aircraft engine 7 during the first seconds of the ignition process…These data are extracted from raw time measurements (temperatures, pressures, fuel flow, shaft rotations, etc.). By way of example, the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc…the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc [pg20 para2] discloses Fig. 4 illustrates an example of the distribution of probabilities of good and bad health. More particularly, curve C1 represents the distribution of a probability of good health (healthy equipment) and curve C2 represents the distribution of a probability of poor health (equipment at fault) with respect to a predefined diagnostic threshold D. )




Although implied, Desell in view of Lacaille do not expressly disclose the following features, which however are taught by Meulle:
wherein the observation data comprises temperature measurements at aircraft engine intakes during phases in which said engines are stopped, and the processing circuit is further configured to optimise aircraft operations by determining a distribution of engine intake temperatures for a fleet of aircraft. (in at least [0113] discloses Writing it in the form of an integral therefore reveals a contribution from wear EWc (e.g. creep in the stressed hot parts) and from damage EWd (local exceeding of a limit). This damage term may for example be represented by a Dirac distribution. [0114] discloses The choice of such parameters is suitable for a turbojet or a turbofan. In the case of a turboprop or an internal combustion engine (Wankel, pistons, etc.) airplane, the drive parameter may be replaced with a more appropriate combination of parameters, such as for example, the engine torque and the rating, the intake pressure and the pitch of the propeller, the nozzle or turbine inlet temperature, etc. [0115] discloses In a variant, the form of these functions can be devised on the basis of economic models of the servicing of the engines, for example as a function of their use (according to the servicing contract with the supplier of the motorization wherein the servicing fees will be fixed as a function of the thrust level applied integrated over time, etc). [0116] discloses the mission data comprise the length of runway consumed and the second-segment speed. Indeed, in a complementary and optional manner, the takeoff performance computation can be introduced into the optimization process. The values principally concerned are, the length of runway consumed and the second-segment speed, both being dependent on the value of takeoff thrust when applying reduced thrust. [0117] discloses the mission data comprise a thrust value. In one embodiment, the thrust value is the authorized maximum value of reduced thrust. The reduced thrust (expressed by a fictitious temperature θf) is the result of the optimization of the computation of performance on takeoff so as to decrease the wear of the propulsion system and is computed in such a way as to be as high as possible while complying with the safety constraints. Nonetheless the fictitious temperature only has consequences on the wear of the engines. In a scheme in which the fictitious temperature is solely the result of the computation of performance on takeoff, sub-optimal initial conditions are therefore imposed for the computation of the departure trajectory. By making this reduced thrust an additional optimization parameter over the entirety of the departure trajectory this trajectory can be adjusted so as to best reduce the engine wear while avoiding a prohibitive overconsumption of fuel (consumption increasing as the thrust decreases).) 

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Desell in view of  Lacaille by, …optimizing the trajectory of an aircraft, comprising the steps consisting in determining one or more reference criteria… determining the optimal values for the takeoff parameters, while adapting them to the real takeoff conditions…minimizing the criterion Ci determined under the initial constraints…refine these solutions and converge to an optimal solution….interruption by the pilot, the use of criteria comprising the fuel consumption, the acoustic noise level, the emission of chemical compounds, the level of wear of the engine, the use of a gradient descent and of diverse optimizations…such parameters is suitable for a turbojet or a turbofan. In the case of a turboprop or an internal combustion engine (Wankel, pistons, etc.) airplane, the drive parameter may be replaced with a more appropriate combination of parameters, such as for example, the engine torque and the rating, the intake pressure and the pitch of the propeller, the nozzle or turbine inlet temperature, etc…In a variant, the form of these functions can be devised on the basis of economic models of the servicing of the engines, for example as a function of their use (according to the servicing contract with the supplier of the motorization wherein the servicing fees will be fixed as a function of the thrust level applied integrated over time, etc…the mission data comprise the length of runway consumed and the second-segment speed. Indeed, in a complementary and optional manner, the takeoff performance computation can be introduced into the optimization process. The values principally concerned are, the length of runway consumed and the second-segment speed, both being dependent on the value of takeoff thrust when applying reduced thrust…The reduced thrust (expressed by a fictitious temperature θf) is the result of the optimization of the computation of performance on takeoff so as to decrease the wear of the propulsion system and is computed in such a way as to be as high as possible while complying with the safety constraints. Nonetheless the fictitious temperature only has consequences on the wear of the engines. In a scheme in which the fictitious temperature is solely the result of the computation of performance on takeoff, sub-optimal initial conditions are therefore imposed for the computation of the departure trajectory. By making this reduced thrust an additional optimization parameter over the entirety of the departure trajectory this trajectory can be adjusted so as to best reduce the engine wear while avoiding a prohibitive overconsumption of fuel (consumption increasing as the thrust decreases)…, as taught by Meulle, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Desell in view of Lacaille with the motivation of, …airlines generally seek to minimize the cost of operating the aircraft, for example by decreasing the fuel consumption or by optimizing the costs related to engine maintenance…in order to reduce engine wear, reduced thrust is applied on takeoff, which makes it possible to substantially safeguard the engines from thermomechanical wear…culminate in an optimal solution… The search for the identification of an optimal solution…allow computation of the optimal solution and still induces additional work on the part of the pilot (during a takeoff phase which is already intense in terms of cognitive load)…allows an exact and optimal solution to be obtained in a time compatible with the constraints imposed on crews (that is to say and for example with no need for the pilot to have to conduct interpolation tasks in a pre-established results table)…reduction in the operational flight costs and concomitant satisfaction of the imposed constraints… to best reduce the engine wear while avoiding a prohibitive overconsumption of fuel (consumption increasing as the thrust decreases)…to achieve a compromise between various parameters, which parameters comprise for example the operational cost associated with the trajectory (e.g. quantity of fuel consumed), the environmental cost (e.g. the emissions of pollutants and/or the noise perceived on the ground) and the cost associated with the maintenance of the engines…makes it possible to optimize fuel consumption while simultaneously ensuring that the noise emitted by the airplane will not be greater than it would be if the trajectory were not optimized…The determination of an optimal solution can also satisfy constraints or objectives given by or for the air transporter (e.g. reduction in the operational flight costs and concomitant satisfaction of the imposed constraints)…The fast computation of the steps of the method makes it possible to provide an optimal solution under real mission conditions, i.e. without needing to resort to precomputed solutions…fast computations it is possible to identify an optimal trajectory solution taking into account the latest information available as regards the mission….makes it possible to obtain a computation time compatible with the operations carried out by a crew in the time interval devoted to flight preparation on limited computation resources. In particular, the use of a parametric optimization process…the final result delivered by the method is that exhibiting the lowest cost (and which by design complies with the flight constraints).., as recited in Meulle.



As per Claim 6, Desell teaches: (Previously presented) System according to claim 1, 
wherein the observation data comprises fuel consumption measurements and piloting parameter measurements, and the processing circuit is further configured to optimise aircraft operations by ... for a fleet of aircraft.  (in at least [0014] This data, if analyzed properly, may give indications of mechanical statuses such as current engine compression ratios and impending irregularities and failures such as engine failures, electrical system abnormalities, and valve malfunctions. [0022] Eight out of ten GA accidents are caused by pilot actions. Reducing GA fatality rates requires improvements to the aircraft, flying environment, and pilot performance. However, since GA is very diverse, the traditional FDM approach of specifying predefined analysis criteria will be inadequate, as analysis varies based on the aircraft's make and model.  [0030] The analysis may begin by querying the database 102 by aircraft fleet; the query result may return time series data for each flight. Due to the nature of aircraft data, where parameters may be recorded at different time intervals, the query result may be a high dimensional vector of features for each flight. [0063] identification of a potentially hazardous condition, actions may be taken to attempt to prevent or mitigate the hazard. For example, if control servo analysis detects a poor flight control situation, a pilot could be alerted; the pilot could then attempt to prevent a stall or spin, and could return to recovery sight if an engine failure was predicted to be imminent.)

Although implied, Desell do not expressly disclose the following features, which however are taught by Lacaille:
wherein the observation data comprises fuel … measurements and piloting parameter measurements, and the processing circuit is further configured to optimise aircraft operations by determining a fuel … distribution as a function of piloting parameters for a fleet of aircraft. (in at least [pg27 para 1-2] discloses The monitoring system 11 of FIG. 5 can be used for example, to analyze the behavior of the aircraft engine 7 during the first seconds of the ignition process…These data are extracted from raw time measurements (temperatures, pressures, fuel flow, shaft rotations, etc.). By way of example, the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc…the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc [pg1 para2] discloses a monitoring system to analyze the behavior of the engine during the ignition process, another to analyze the gas trajectory, yet another to detect clogging of the filters, and another to analyze the consumption of oil, etc. [pg20 para2] discloses Fig. 4 illustrates an example of the distribution of probabilities of good and bad health. More particularly, curve C1 represents the distribution of a probability of good health (healthy equipment) and curve C2 represents the distribution of a probability of poor health (equipment at fault) with respect to a predefined diagnostic threshold )

The reason and rationale to combine Desell and Lacaille is the same as recited above.  


Although implied, Desell in view of Lacaille do not expressly disclose the following features, which however are taught by Meulle:
wherein the observation data comprises fuel consumption measurements and piloting parameter measurements, and the processing circuit is further configured to optimise aircraft operations by determining a fuel consumption distribution as a function of piloting parameters for a fleet of aircraft (in at least [0046] discloses the final result delivered by the method is that exhibiting the lowest cost (and which by design complies with the flight constraints). [0061] discloses a criterion Ci can be a “synthetic” or “composite” criterion. Stated otherwise, the weighting of the objectives pursued by the flight can be defined upstream (for example, the pilot or the airline performing the flight of the aircraft can define a specific “mix” reflecting the importance and/or the priority between various sub-criteria (e.g. fuel 60%-noise 20%-engine wear 20%). The various sub-criteria may be basically at least partially interdependent, but the isolation into categories nonetheless advantageously allows effective readability and control of the flight of the aircraft. [0117] discloses By making this reduced thrust an additional optimization parameter over the entirety of the departure trajectory this trajectory can be adjusted so as to best reduce the engine wear while avoiding a prohibitive overconsumption of fuel (consumption increasing as the thrust decreases). [0122] discloses a flight computer (“Flight Management System” or FMS), on the basis of the flight plan defined by the pilot (e.g. a list of transit points called “waypoints”), a so-called lateral trajectory is computed as a function of the geometry between the waypoints (commonly called legs) and/or the altitude and speed conditions (which are used for the computation of the turning radius). Over this lateral trajectory, the FMS optimizes a vertical trajectory (in terms of altitude and speed), passing through possible altitude, speed, time constraints).)

The reason and rationale to combine Desell, Lacaille, and Meulle is the same as recited above.  



As per Claim 11, Desell teaches:  (Previously presented) System according to claim 5, 
wherein the engine ... is correlated to a total consumption and/or wear of the equipment on a flight.  (in at least [0014] This data, if analyzed properly, may give indications of mechanical statuses such as current engine compression ratios and impending irregularities and failures such as engine failures, electrical system abnormalities, and valve malfunctions. [0030] The analysis may begin by querying the database 102 by aircraft fleet; the query result may return time series data for each flight. Due to the nature of aircraft data, where parameters may be recorded at different time intervals, the query result may be a high dimensional vector of features for each flight. [0039] A mathematical signature may then be derived 208 for each feature of each flight. The time-series data for each feature (i.e. parameter) of a flight may be arranged in a matrix. Mathematical signatures of continuous time series flight data can be derived 208 using models, such as the quadratic least squares model, [0040] time as t, y as the vector of data (i.e. the features), and ε as the noise or variability. Solving for the coefficients a, b, c, and ε provides the average value (magnitude), velocity (rate of change), acceleration, and noise for each respective feature (parameter). [0063] identification of a potentially hazardous condition, actions may be taken to attempt to prevent or mitigate the hazard. For example, if control servo analysis detects a poor flight control situation, a pilot could be alerted; the pilot could then attempt to prevent a stall or spin, and could return to recovery sight if an engine failure was predicted to be imminent.)


Although implied, Desell do not expressly disclose the following features, which however are taught by Lacaille:
wherein the engine … temperature distribution is correlated to a total consumption and/or wear of the equipment … (in at least [pg27 para 1-2] discloses The monitoring system 11 of FIG. 5 can be used for example, to analyze the behavior of the aircraft engine 7 during the first seconds of the ignition process…These data are extracted from raw time measurements (temperatures, pressures, fuel flow, shaft rotations, etc.). By way of example, the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc…the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc [pg20 para2] discloses Fig. 4 illustrates an example of the distribution of probabilities of good and bad health. More particularly, curve C1 represents the distribution of a probability of good health (healthy equipment) and curve C2 represents the distribution of a probability of poor health (equipment at fault) with respect to a predefined diagnostic threshold D.)

The reason and rationale to combine Desell and Lacaille is the same as recited above.  


Although implied, Desell in view of Lacaille do not expressly disclose the following features, which however are taught by Meulle:
wherein the engine intake temperature distribution is correlated to a total consumption and/or wear of the equipment on a flight. (in at least [0111]-[0114] the engine wear is formulated by calling Tf the date of transit at the point defined previously for the consumption measurement…The choice of such parameters is suitable for a turbojet or a turbofan. In the case of a turboprop or an internal combustion engine (Wankel, pistons, etc.) airplane, the drive parameter may be replaced with a more appropriate combination of parameters, such as for example, the engine torque and the rating, the intake pressure and the pitch of the propeller, the nozzle or turbine inlet temperature, etc.) 

The reason and rationale to combine Desell, Lacaille, and Meulle is the same as recited above.  



As per Claim 12, Desell teaches:  (Previously presented) System according to claim 6, 
wherein the fuel ... is correlated to a total consumption and/or wear of the equipment on a flight.  (in at least [0014] This data, if analyzed properly, may give indications of mechanical statuses such as current engine compression ratios and impending irregularities and failures such as engine failures, electrical system abnormalities, and valve malfunctions. [0030] The analysis may begin by querying the database 102 by aircraft fleet; the query result may return time series data for each flight. Due to the nature of aircraft data, where parameters may be recorded at different time intervals, the query result may be a high dimensional vector of features for each flight. [0039] A mathematical signature may then be derived 208 for each feature of each flight. The time-series data for each feature (i.e. parameter) of a flight may be arranged in a matrix. Mathematical signatures of continuous time series flight data can be derived 208 using models, such as the quadratic least squares model, [0040] time as t, y as the vector of data (i.e. the features), and ε as the noise or variability. Solving for the coefficients a, b, c, and ε provides the average value (magnitude), velocity (rate of change), acceleration, and noise for each respective feature (parameter). [0063] identification of a potentially hazardous condition, actions may be taken to attempt to prevent or mitigate the hazard. For example, if control servo analysis detects a poor flight control situation, a pilot could be alerted; the pilot could then attempt to prevent a stall or spin, and could return to recovery sight if an engine failure was predicted to be imminent.)


Although implied, Desell do not expressly disclose the following features, which however are taught by Lacaille:
wherein the fuel … distribution is correlated to a total consumption and/or wear of the equipment on … (in at least [pg27 para 1-2] discloses The monitoring system 11 of FIG. 5 can be used for example, to analyze the behavior of the aircraft engine 7 during the first seconds of the ignition process…These data are extracted from raw time measurements (temperatures, pressures, fuel flow, shaft rotations, etc.). By way of example, the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc…the specific data may correspond to the time necessary for a shaft of the engine 7 to reach the maximum acceleration after each start of the engine, the gradient of the exhaust gas temperatures of the engine 7, the time of ignition, valve opening time, speed trend, etc [pg1 para2] discloses a monitoring system to analyze the behavior of the engine during the ignition process, another to analyze the gas trajectory, yet another to detect clogging of the filters, and another to analyze the consumption of oil, etc. [pg20 para2] discloses Fig. 4 illustrates an example of the distribution of probabilities of good and bad health. More particularly, curve C1 represents the distribution of a probability of good health (healthy equipment) and curve C2 represents the distribution of a probability of poor health (equipment at fault) with respect to a predefined diagnostic threshold )

The reason and rationale to combine Desell and Lacaille is the same as recited above.  


Although implied, Desell in view of Lacaille do not expressly disclose the following features, which however are taught by Meulle:
wherein the fuel consumption distribution is correlated to a total consumption and/or wear of the equipment on a flight.  (in at least [0097] FIG. 4 illustrates fuel consumption as a function of altitude and of distance flown. [0099] FIG. 5 illustrates the evolution of the fictitious temperature. A reduced thrust is expressed by this fictitious temperature Band results from the optimization of the performance computation on takeoff so as to decrease the wear of the propulsion system [0102] By making the reduced thrust (i.e. the fictitious temperature) an additional optimization parameter over the entirety of the departure trajectory this trajectory can be adjusted in such a way as to best reduce the engine wear while avoiding a prohibitive overconsumption of fuel (consumption increasing as the thrust decreases).[0117] By making this reduced thrust an additional optimization parameter over the entirety of the departure trajectory this trajectory can be adjusted so as to best reduce the engine wear while avoiding a prohibitive overconsumption of fuel (consumption increasing as the thrust decreases). )

The reason and rationale to combine Desell, Lacaille, and Meulle is the same as recited above.  



Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20150324501A1 to Desell et al., (hereinafter referred to as “Desell”) in view of FR Patent Publication to FR2957170A1 to Lacaille et al., (hereinafter referred to as “Lacaille”) in view of US Patent Publication to US20120152007A1 to Holmes et al., (hereinafter referred to as “Holmes”) 


As per Claim 4, Desell teaches: (Previously presented) System according to claim 1, 
wherein the observation data comprises measurements of aircraft ... times and ... temperature measurements of aircraft engines, and the processing circuit is further configured to optimise aircraft operations by ... for a fleet of aircraft.   (in at least [0014] This data, if analyzed properly, may give indications of mechanical statuses such as current engine compression ratios and impending irregularities and failures such as engine failures, electrical system abnormalities, and valve malfunctions. [0030] The analysis may begin by querying the database 102 by aircraft fleet; the query result may return time series data for each flight. Due to the nature of aircraft data, where parameters may be recorded at different time intervals, the query result may be a high dimensional vector of features for each flight. [0039] A mathematical signature may then be derived 208 for each feature of each flight. The time-series data for each feature (i.e. parameter) of a flight may be arranged in a matrix. Mathematical signatures of continuous time series flight data can be derived 208 using models, such as the quadratic least squares model, [0040] time as t, y as the vector of data (i.e. the features), and ε as the noise or variability. Solving for the coefficients a, b, c, and ε provides the average value (magnitude), velocity (rate of change), acceleration, and noise for each respective feature (parameter). [0063] identification of a potentially hazardous condition, actions may be taken to attempt to prevent or mitigate the hazard. For example, if control servo analysis detects a poor flight control situation, a pilot could be alerted; the pilot could then attempt to prevent a stall or spin, and could return to recovery sight if an engine failure was predicted to be imminent.)


Although implied, Desell in view of Lacaille do not expressly disclose the following features, which however are taught by Holmes:
wherein the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of aircraft engines, and the processing circuit is further configured to optimise aircraft operations by determining a turnaround time distribution as a function of engine internal temperatures for a fleet of aircraft (in at least [0119] unaugmented scaled turbine gas generator produces a high energy density of 8,500 BTU/min. across a 5 in2 area, an afterburner can increase that by up to a factor of 10. With this elevated temperature capability the exhaust gas temperature range possible with the apparatus is from 1,800° F. to 2,800° F. This type of temperature range lends itself to test both rotating and static gas turbine metal structures with active cooling (cooling air forced into the interior of hollow structures), or ceramic structures (where no active cooling is needed). The static structures that can be tested with an after-burner equipped apparatus include after ducts used for infrared suppression, and exhaust vector nozzles. [0160] Tests of jet engine 12 advantageously involve many cycles of loading, up to five cycles per minute. A typical test may need 10,000 cycles which would require 33.3 hours of test time. [0176] Thermo-mechanical fatigue (TMF) tests may also be carried out using the apparatus described herein. TMF is a leading failure mode for the hot section components of modern gas turbine engines. Traditional component testing is unable to recreate the complex thermal gradients needed to induce thermo-mechanical fatigue during critical component tests…TMF testing may be induced by incorporating a combination of long dwell times as well as short, rapid throttle transients. [0188] the engine is operated at constant high speed and constant high temperature for a long duration of time. The time can be obtained within one test but is usually accumulated over many test sessions. At different times during the test or test sessions, the engine is stopped, the rotor is removed and the length of the blades is measured. Each measurement is recorded and the creep is described by the stress, temperature, duration of test (e.g., measured in hours), and length. [0208] During testing, the engine was controlled by a laptop computer, which automatically cycled the engine between idle and maximum RPM's. By increasing the idle RPM tolerance, the cycle time was reduced to 10 seconds…Turnaround time was approximately two hours between stopping and restarting the test. During this time the turbine was removed from the stand, disassembled, measured, photographed, reassembled and remounted on the stand.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Desell in view of Lacaille by, …testing failure of a material used in a jet engine… permits easy removal and disassembly of a jet engine mounted thereon as well as real-time measurements of run-time parameters…predicting and analyzing failure by a number of fatigue-related mechanisms including creep, fatigue, crack growth, foreign object damage, fretting, erosion, and stress corrosion…permits testing of a component placed in the exhaust gases of a jet engine…unaugmented scaled turbine gas generator produces a high energy density of 8,500 BTU/min. across a 5 in2 area, an afterburner can increase that by up to a factor of 10. With this elevated temperature capability the exhaust gas temperature range possible with the apparatus is from 1,800° F. to 2,800° F. This type of temperature range lends itself to test both rotating and static gas turbine metal structures with active cooling (cooling air forced into the interior of hollow structures), or ceramic structures (where no active cooling is needed). The static structures that can be tested with an after-burner equipped apparatus include after ducts used for infrared suppression, and exhaust vector nozzles. …Tests of jet engine 12 advantageously involve many cycles of loading, up to five cycles per minute. A typical test may need 10,000 cycles which would require 33.3 hours of test time….Thermo-mechanical fatigue (TMF) tests may also be carried out using the apparatus described herein. TMF is a leading failure mode for the hot section components of modern gas turbine engines. Traditional component testing is unable to recreate the complex thermal gradients needed to induce thermo-mechanical fatigue during critical component tests…TMF testing may be induced by incorporating a combination of long dwell times as well as short, rapid throttle transients.….the engine is operated at constant high speed and constant high temperature for a long duration of time. The time can be obtained within one test but is usually accumulated over many test sessions. At different times during the test or test sessions, the engine is stopped, the rotor is removed and the length of the blades is measured. Each measurement is recorded and the creep is described by the stress, temperature, duration of test (e.g., measured in hours), and length.…During testing, the engine was controlled by a laptop computer, which automatically cycled the engine between idle and maximum RPM's. By increasing the idle RPM tolerance, the cycle time was reduced to 10 seconds…Turnaround time was approximately two hours between stopping and restarting the test. During this time the turbine was removed from the stand, disassembled, measured, photographed, reassembled and remounted on the stand, as taught by Holmes, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Desell in view of Lacaille with the motivation of, …ensure test conditions are optimal and to obtain a thermal profile along the span of the blade as a function of the engine speed…TMF testing incorporates a combination of long dwell times as well as short, rapid throttle transients. This mission will provide a good combination of engine operating conditions to verify the thermal effectiveness….to provide a cost effective durability and prognosis test vehicle…provides an effective test vehicle for testing of components and particular materials used to manufacture such components….effect of reducing unwanted turbulence in the inlet airflow…allows testing of the effect of specific contaminants, in controlled quantities, on a component situated in the exhaust gas stream…may be simulated straightforwardly and cost-effectively….to provide conditions that afford effectively infinite component life, and to temperatures above the material capabilities (that cause immediate failure of the component)…accurate estimates of system health allows cost effective operations, for example by determining when maintenance actions are required…mission will provide a good combination of engine operating conditions to verify the thermal effectiveness…establishing confidence in the set-up to measure creep strains accurately… for high prediction accuracy at greatly reduced cost…to obtain accurate information on the engine operation, both steady state and transient, in terms of temperature, pressure, and speeds…to accurately measure the radial temperature profile of the gas path between the fixed vanes and the turbine blade...allow accurate spatial adjustment of the probe tip in the radial direction…to insure an accurate assessment is achieved…, as recited in Holmes.


As per Claim 7, Desell teaches: (Previously presented) System according to claim 4, 
wherein the ... time distribution is correlated to a total consumption and/or wear of the equipment on a flight. (in at least [0039]  The time-series data for each feature (i.e. parameter) of a flight may be arranged in a matrix. Mathematical signatures of continuous time series flight data can be derived 208 using models [0040] time as t, y as the vector of data (i.e. the features), and ε as the noise or variability. Solving for the coefficients a, b, c, and ε provides the average value (magnitude), velocity (rate of change), acceleration, and noise for each respective feature (parameter). [0063] if control servo analysis detects a poor flight control situation, a pilot could be alerted; the pilot could then attempt to prevent a stall or spin, and could return to recovery sight if an engine failure was predicted to be imminent.) 

Although implied, Desell in view of Lacaille do not expressly disclose the following features, which however are taught by Holmes:
wherein the turnaround time distribution is correlated to a total consumption and/or wear of the equipment on a flight. (in at least [0119] unaugmented scaled turbine gas generator produces a high energy density of 8,500 BTU/min. across a 5 in2 area, an afterburner can increase that by up to a factor of 10. With this elevated temperature capability the exhaust gas temperature range possible with the apparatus is from 1,800° F. to 2,800° F. This type of temperature range lends itself to test both rotating and static gas turbine metal structures with active cooling (cooling air forced into the interior of hollow structures), or ceramic structures (where no active cooling is needed). The static structures that can be tested with an after-burner equipped apparatus include after ducts used for infrared suppression, and exhaust vector nozzles. [0160] Tests of jet engine 12 advantageously involve many cycles of loading, up to five cycles per minute. A typical test may need 10,000 cycles which would require 33.3 hours of test time. [0176] Thermo-mechanical fatigue (TMF) tests may also be carried out using the apparatus described herein. TMF is a leading failure mode for the hot section components of modern gas turbine engines. Traditional component testing is unable to recreate the complex thermal gradients needed to induce thermo-mechanical fatigue during critical component tests…TMF testing may be induced by incorporating a combination of long dwell times as well as short, rapid throttle transients. [0188] the engine is operated at constant high speed and constant high temperature for a long duration of time. The time can be obtained within one test but is usually accumulated over many test sessions. At different times during the test or test sessions, the engine is stopped, the rotor is removed and the length of the blades is measured. Each measurement is recorded and the creep is described by the stress, temperature, duration of test (e.g., measured in hours), and length. [0208] During testing, the engine was controlled by a laptop computer, which automatically cycled the engine between idle and maximum RPM's. By increasing the idle RPM tolerance, the cycle time was reduced to 10 seconds…Turnaround time was approximately two hours between stopping and restarting the test. During this time the turbine was removed from the stand, disassembled, measured, photographed, reassembled and remounted on the stand.)  

The reason and rationale to combine Desell, Lacaille, and Holmes is the same as recited above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623